NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1062-15T2



IN RE APPLICATION FOR
PERMIT TO CARRY A HANDGUN
OF VINCENT A. CARRABBA.
______________________________

           Submitted March 27, 2017 – Decided            April 6, 2017

           Before Judges Nugent and Haas.

           On appeal from the Superior Court               of   New
           Jersey, Law Division, Union County.

           Evan F. Nappen, attorney for appellant Vincent
           A. Carrabba (Louis P. Nappen, on the brief).

           Grace H. Park, Acting Union County Prosecutor,
           attorney for respondent State of New Jersey
           (Milton S. Leibowitz, Special Deputy Attorney
           General/Acting    Assistant   Prosecutor,   of
           counsel and on the brief).

PER CURIAM

     Appellant Vincent Carrabba appeals from the Law Division's

July 16, 2015 order denying his application for a renewal permit

to carry a firearm.      We affirm.

     According to the application, appellant was the owner of a

private security firm and a licensed private detective.                  In the
application, appellant asserted that as the owner of the firm, he

supervised armed and unarmed security guards at various New Jersey

businesses, and filled in for them when they were absent from

work.   The Superintendent of the State Police approved appellant's

application and it was then submitted to the court for review

pursuant to N.J.S.A. 2C:58-4(d).

     On July 16, 2015, Judge Stuart Peim entered an order denying

appellant's application.        In a supporting written statement of

reasons, Judge Peim, relying on N.J.S.A. 2C:58-4(d) and the Supreme

Court's decisions in In re Preis, 118 N.J. 564 (1990) and Siccardi

v.   State,   59   N.J.   545   (1971),   explained   that   appellant's

application did not establish any "justifiable need" for him to

carry a handgun.    Judge Peim stated:

                In the instant case, [appellant] has not
           shown specific threats against his person.
           [Appellant] does not state that he is subject
           to a substantial threat of serious bodily harm
           or that carrying a handgun is necessary to
           reduce the threat of unjustifiable serious
           bodily harm.       The bare statements in
           [appellant's] letter of need do not provide
           information necessary to meet the required
           criteria set forth in our case law.        The
           stringent requirements of our law have not
           been satisfied and as such this application
           is [denied].

     On October 5, 2015, Judge Peim denied appellant's motion for

reconsideration.    This appeal followed.

     On appeal, appellant raises the following contentions:

                                    2                            A-1062-15T2
           POINT 1

           THE STATUTE AS APPLIED TO [APPELLANT] VIOLATES
           SEPARATION OF POWERS. (NOT RAISED BELOW).

           POINT 2

           THE COURT BELOW ERRED BY DENYING [APPELLANT]
           DUE PROCESS NOTICE AND OPPORTUNITY TO BE
           HEARD. (NOT RAISED BELOW).

           POINT 3

           THE COURT BELOW ERRED BY APPLYING A WRONG
           STANDARD OF LAW, AND [APPELLANT'S] MOTION FOR
           RECONSIDERATION SHOULD HAVE BEEN GRANTED.

           POINT 4

           THE COURT BELOW ERRED BY FAILING TO HEAR FROM
           THE SUPERINTENDENT OF STATE POLICE REGARDING
           HIS REASONS FOR APPROVING THE APPLICATION.
           (NOT RAISED BELOW).

           POINT 5

           THE COURT BELOW SHOULD BE REVERSED AND THE
           RENEWAL    APPLICATION     GRANTED    BECAUSE
           [APPELLANT] MEETS THE STANDARD UNDER THE LAW.

    We have considered these arguments in light of our review of

the record and the applicable principles of law.                We affirm

substantially for the reasons set forth by Judge Peim in his

written   opinion    and   conclude   that   appellant's   arguments   lack

sufficient merit to warrant discussion in a written opinion.              R.

2:11-3(e)(1)(E).     We add the following brief comments.

    N.J.A.C.    13:54-2.4(d)(2)       requires   "employees   of   private

detective agencies, armored car companies and private security

                                      3                            A-1062-15T2
companies"    to    establish    the       following    to   demonstrate      a

"justifiable need" for a permit to carry a handgun:

            i.   [That] [i]n the course of performing
            statutorily authorized duties, the applicant
            is subject to a substantial threat of serious
            bodily harm; and

            ii. That carrying a handgun by the applicant
            is necessary to reduce      the threat of
            unjustifiable serious bodily harm to any
            person.

     Here, appellant's letter did not address either of these

requirements.      Instead, he merely stated that he was a private

detective who supervised armed and unarmed guards, and that he

sometimes    substituted   for   these      employees   if   they   were   not

available.    Under these circumstances, Judge Peim correctly found

that appellant failed to demonstrate a "justifiable need to carry

a handgun" under N.J.A.C. 13:54-2.4(d).

     Finally, we shall not address appellant's various challenges

to the constitutionality of the permit-to-carry statute, including

his claim that a hearing was required before the judge made a

decision on his application.               Appellant did not raise these

arguments before the trial court and, therefore, we decline to

consider them for the first time on appeal. Nieder v. Royal Indem.

Ins. Co., 62 N.J. 229, 234 (1973).

     Affirmed.



                                       4                              A-1062-15T2